4/15/2021 Request for Discovery: Bruzzano, et al. v. Cole, Adv Case #20-8256

From: jpasquantonio@optonline.net,
To: jdaniels@jcdpc.com, easac@optonline.net, pristinecole1@aol.com, nbebirian@silvermanacampora.com,

Subject: Request for Discovery: Bruzzano, et al. v. Cole, Adv Case #20-8256
Date: Fri, Apr 9, 2021 4:11 pm

 

Dear Mr. Cole:

Please be reminded, and as discussed with Judge Scarcella on March 25, 2021 during the conference
in the adversary, the Plaintiffs had no response to its e-mail request to you for discovery and therefore
formally requested discovery in writing to you on March 6, 2021. The discovery is due within 30 days
of service and to date we have still not received any response from you.

Sincerely,
Jennifer A. Pasquantonio, Esq.

Co-Cowrfsel for Joint Plaintiffs

Jennifer A. Pasquantonio, Esq.
201 Wolfs Lane

Pelham, NY 10803

Tel. # (914) 632-6990

Fax # (914) 632-8560

PRIVILEGE AND CONFIDENTIALITY NOTICE: This e-mail is covered by the Electronic Communications
Privacy Act, 18 U.S.C. § 2510-2521 and is legally privileged. The contents of this e-mail message and any
attachments are intended solely for the party or parties addressed and named in this message. This
communication and all attachments, if any, are intended to be and to remain confidential, and it may be subject
to the applicable attorney - client and or work product privileges. If you are not the intended recipient of this
message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-
mail and then delete this message and its attachments. Do not disclose the contents in this communication or any
attachments. Do not deliver, distribute, or copy this message and or any attachments if you are not the intended

recipient. Thank you.
4/15/2021 Re: Request for Discovery: Bruzzano, et al. v. Cole, Adv Case #20-8256

From: pristinecole1@aol.com,
To: jpasquantonio@optonline.net, easac@optonline.net, nb

Bcc: mja@alberlaw.com,
Subject: Re: Request for Discovery: Bruzzano, et al. v. Cole, A

Date: Fri, Apr 9, 2021 5:24 pm

ebirian@silvermanacampora.com,

dv Case #20-8256

 

 

ou will have all the answers you need and the some. He gets back into the country

| am in process of hiring counsel and y
ll and discussing all motions on both sides of the case.

on the 14th and will be looking forward to meeting you a

—-Original Message——

From: kroleski <jpasquantonio@optonline.net>

To: jdaniels@jcdpc.com; easac@optonline.net; pristineco
Sent: Fri, Apr 9, 2021 4:11 pm

Subject: Request for Discovery: Bruzzano, et al. v. Cole, Adv Case #20-8256

le1@aol.com; nbebirian@silvermanacampora.com

Dear Mr. Cole:

Please be reminded, an
the Plaintiffs had no response to its e-mail request to you for discovery
writing to you on March 6, 2021. The discovery is due within 30 days of service and to date we have s

response from you.
Sincerely,

Jennifer A. Pasquantonjo, Esq.
Co-Counsel for Joint Plaintiffs

d as discussed with Judge Scarcella on March 25, 2021 during the conference in the adversary,
and therefore formally requested discovery in
till not received any

Jennifer A. Pasquantonio, Esq.
201 Wolfs Lane

Pelham, NY 10803

Tel. # (914) 632-6990

Fax # (914) 632-8560

PRIVILEGE AND CONFIDENTIALITY NOTICE: This e-mail is covered by the Electronic Communications Privacy Act, 18
U.S.C. § 2510-2521 and is legally privileged. The contents of this e-mail message and any attachments are intended solely
for the party or parties addressed and named in this message. This communication and all attachments, if any, are
intended to be and to remain confidential, and it may be subject to the applicable attorney - client and or work product
privileges. If you are not the intended recipient of this message, or if this message has been addressed to you in error,
please immediately alert the sender by reply e-mail and then delete this message and its attachments. Do not disclose the
contents in this communication or any attachments. Do not deliver, distribute, or copy this message and or any

attachments if you are not the intended recipient. Thank you.
From: jpasquantonio i t, .
To: pristinecole1@aol.com, easac@optonline.net, nbebirian@silvermanacampora.com,

Subject: Re: Request for Discovery: Bruzzano, et al. v. Cole, Adv Case #20-8256

Date: Wed, Apr 14, 2021 1:40 pm
Attachments: Cole discovery Itr.pdf (516K)

Dear Mr. Cole:

Please find attached a letter in reply to your email holding you in default for failure to comply with
Plaintiffs request for discovery.

The hard copy of the letter has been mailed to you.

Sincerely,
Jennifer A. Pasquantonio, Esq.
Co-Counsel for Joint Plaintiffs
On April 9, 2021 at 5:24 PM Clifton Cole <pristinecole1 @aol.com> wrote:

| am in process of hiring counsel and you will have all the answers you need and the some. He gets back into
the country on the 14th and will be looking forward to meeting you all and discussing all motions on both
sides of the case.

---—Original Message-—

From: kroleski <jpasquantonio@optonline.net>

To: jdaniels@jcdpc.com; easac@optonline.net; pristinecole1@aol.com; nbebirian@silvermanacampora.com
Sent: Fri, Apr 9, 2021 4:11 pm

Subject: Request for Discovery: Bruzzano, et al. v. Cole, Adv Case #20-8256

Dear Mr. Cole:

Please be reminded, and as discussed with Judge Scarcella on March 25, 2021 during the conference in the
adversary, the Plaintiffs had no response to its e-mail request to you for discovery and therefore formally
requested discovery in writing to you on March 6, 2021. The discovery is due within 30 days of service and
to date we have still not received any response from you.

Sincerely,

Jennifer A. Pasquantonio, Esq.

Co-Counsel for Joint Plaintiffs

Jennifer A. Pasquantonio, Esq.
201 Wolfs Lane

Pelham, NY 10803

Tel. # (914) 632-6990

Fax # (914) 632-8560

PRIVILEGE AND CONFIDENTIALITY NOTICE: This e-mail is covered by the Electronic Communications
Privacy Act, 18 U.S.C. § 2510-2521 and is legally privileged. The contents of this e-mail message and any
attachments are intended solely for the party or parties addressed and named in this message. This
communication and all attachments, if any, are intended to be and to remain confidential, and it may be
subject to the applicable attorney - client and or work product privileges. If you are not the intended recipient
of this message, or if this message has been addressed to you in error, please immediately alert the sender
by reply e-mail and then delete this message and its attachments. Do not disclose the contents in this

communication or any attachments. Do not deliver, distribute, or copy this message and or any attachments if
van area nnt the intended recinient Thank vai
JENNIFER A. PASQUANTONIO
ATTORNEY AT LAW
201 WOLFS LANE

PELHAM, NEW YORK 10803
TEL: (914) 632-6990
FAX: (914) 632-8560

April 14, 2021

Clifton Cole

1917 Avalon Pines Drive
Coram, NY 11727 By: E-mail and 1° Class Mail

Re: —Bruzzano, et al. v. Clifton Cole, Defendant-Debtor
Ch. 7 Case #819-77656-845 (las) Adv. Proc. #8-20-08256

Dear Mr, Cole:

Please be advised that an e-mail reminder was sent to you on April 9, 2021 wherein you
were advised that we had not received the responses to the Plaintiff's First Set of Document
Requests that was served on March 6, 2021 and the discovery was due within 30 days from

service.

As Judge Scarcella reminded you during the conference held on March 25, 2021 you
have decided to proceed pro se in this matter and are obligated to comply with discovery
requests, discovery rules and the rules and orders of the Court. The Court’s orders and
instructions should be complied with even if you decide to retain counsel as you have indicated

in your e-mail response.

The Plaintiffs are holding you in default of the Discovery Requests set forth above for
your failure to comply.

Very truly yours,

Jennifer A. Pasquantonio

Co-Counsel for Plaintiffs and

On Behalf of Jeffrey C. Daniels, Esq.
and Eric A. Sackstein, Esq.
From: pristinecole1@aol.com,
To: jpasquantonio@optonline.net, easac@optonline.net, nbebirian@silvermanacampora.com,
Subject: Re: Request for Discovery: Bruzzano, et al. v. Cole, Adv Case #20-8256
Date: Thu, Apr 15, 2021 9:57 am

 

Please be advised as | had mentioned per Judge Scardella’s recommendation | did hire an attorney
as | mentioned in the previous email to all of the above parties my attorney returned from out of the
country on a 14 hour flight yesterday and was a bit Jet lagged. He has been obtained and will be in
touch with the courts shortly as he is reviewing the case.

Sincerely

Clifton Cole

--—---Original Message-—

From: kroleski <jpasquantonio@optonline.net>

To: Clifton Cole <pristinecole1@aol.com>; easac@optonline.net; nbebirian@silvermanacampora.com
Sent: Wed, Apr 14, 2021 1:40 pm

Subject: Re: Request for Discovery: Bruzzano, et al. v. Cole, Adv Case #20-8256

Dear Mr. Cole:

Please find attached a letter in reply to your email holding you in default for failure to comply with Plaintiff's request for
discovery.

The hard copy of the letter has been mailed to you.

Sincerely,

Jennifer A. Pasquantonio, Esq.

Co-Counsel for Joint Plaintiffs

On April 9, 2021 at 5:24 PM Clifton Cole <pristinecole1@aol.com> wrote:

| am in process of hiring counsel and you will have all the answers you need and the some. He gets back into
the country on the 14th and will be looking forward to meeting you all and discussing all motions on both
sides of the case.

--—Original Message--—-

From: kroleski <jpasquantonio@optonline.net>

To: jdaniels@jcdpc.com; easac@optonline.net; pristinecole1 @aol.com; nbebirian@silvermanacampora.com
Sent: Fri, Apr 9, 2021 4:11 pm

Subject: Request for Discovery: Bruzzano, et al. v. Cole, Adv Case #20-8256

Dear Mr. Cole: .
Please be reminded, and as discussed with Judge Scarcella on March 25, 2021 during the conference in the
adversary, the Plaintiffs had no response to its e-mail request to you for discovery and therefore formally
requested discovery in writing to you on March 6, 2021. The discovery is due within 30 days of service and
to date we have still not received any response from you.

Sincerely,

Jennifer A. Pasquantonio, Esq.

Co-Counsel for Joint Plaintiffs
